DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is in response to the claims set filed 12/27/2019 containing amendments. Claims 1-20 were amended, claims 21-22 were cancelled. Claims 1-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of” in claims 11,15 and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 2-14 and 16-20 are objected to because of the following informalities:  
Claims 2-13 recite “A lightning detection system according to” but should likely read “The [[A]] lightning detection system according to”.  
Claim 14 in line 2 recites “a lightning detecting system according to” but should likely read “the [[a]] lightning detection system according to”.  
Claims 16-20 recite “A method for detection of lightning strikes” but should likely read “The [[A]] method for detection of lightning strikes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 8, and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-14 and claims 16-20 are also rejected under 35 USC § 112(b) due to their respective dependencies upon claim 1 or 15.

Regarding Claim 7 and 20, the phrase “possibly” in “possibly the central wireless communication module” renders the claims indefinite because it is unclear where the limitations following the phrase are required as part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6, 10-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017082689A, herein referenced as Ishii, in view of US 2012/0029853, herein referenced as Baumheinrich.
Regarding Claim 1, Ishii recites a lightning detection system (“apparatus for detecting a lightning strike on a wind power generation facility” para. 1) adapted to detect lightning strikes on a wind turbine blade (23 fig. 1), the system including 
a blade lightning ground conductor (in blade pull-down conductor 26a fig. 6) adapted to extend in the longitudinal direction of a wind turbine blade (see 26a in blade 23 in fig. 6), a number of lightning receptors (see tip receptor 25 and edge receptors 25A-25D in fig. 5 and fig. 6) electrically connected to and distributed along the length of the blade lightning ground conductor (26a fig. 6), a number of individual lightning detectors (see lightning detectors 1, and 1A-1D fig. 6) distributed along the length of the blade lightning ground conductor (26a fig. 6) and each being adapted to [detect] a lightning parameter indicative of a lightning current (“detects the current flowing through the pulldown conductor in the blade” para. 12)) flowing through a corresponding individual electrically conductive part (see branches of conductor 26a fig. 5) of a connection between a lightning receptor (see 25 and 25A-25D in fig. 6) and the blade lightning ground conductor (26a fig. 6) or of the blade lightning ground conductor when a lightning strikes one or more of the lightning receptors (see lightning strike c-1 in fig. 6), and a main blade ground conductor lightning detector (lightning detector 2 fig. 6) adapted to [detect] any lightning current (“detects the current flowing through the leaving the blade (23 fig. 6) through the blade lightning ground conductor (26 fig. 6) when a lightning strikes one or more of the lightning receptors, 
wherein each individual lightning detector includes an individual wireless communication module (signal transmission unit 3 fig. 5; “A wireless signal transmitter that converts and outputs a wireless signal […] may be used” para. 59), in that the system includes a central wireless communication module (signal relay unit 4 fig. 1; “a wireless signal transmission / reception mechanism (that is, wireless communication) when a wireless signal transmitter is used as the first signal transmission unit 3 may be used” para. 62) adapted to wirelessly communicate directly with one or more of the individual wireless communication modules (mechanism of signal transmission between the first signal transmission unit 3 and the signal relay unit 4” para. 62; said para. Also discusses use of wireless communication), and in that each individual wireless communication module (transmission unit 3 fig. 6) is adapted to wirelessly communicate directly with at least one of the other individual wireless communication modules and/or the central wireless communication module (“signal transmission between the first signal transmission unit 3 and the signal relay unit 4” para. 62).

However, Ishii fails to explicitly anticipate wherein each [individual lightning conductor] adapted to measure at least a lightning parameter indicative of the magnitude of a lightning current,
	the main blade ground conductor lightning detector adapted to measure at least a magnitude of any lightning current; and
wherein [the individual lightning detectors each] include an individual sensor element, an individual microprocessor, an individual memory storage, and an individual power supply including a battery and a power harvesting device adapted to harvest power from one or more sources.

Ishii and Baumheinrich are analogous art in that both relate to the field of endeavor of lightning protection systems.
Baumheinrich teaches of conductor lightning detectors (comprised of electromagnetic pick-up coil 127 and integrated circuit 130 in fig. 1; shown to be coupled to the conductor 125 adjacent the receptor 110 in fig. 1) adapted to measure at least a lightning parameter indicative of the magnitude of a lightning current (“Lightning is detected via measuring a number of lightning parameters such as, but not limited to lightning current, and a magnetic field induced by the lightning current” para. 19), 
Wherein the lightning detectors (comprised of 127 and 130 fig. 1) include an individual sensor element (pick-up coil 127 fig. 1), an individual microprocessor (see processing unit 240 and damage estimation unit 260 fig. 2), an individual memory storage (non-volatile memory 250 fig. 2), and an individual power supply (see power storage 230 and energy harvesting unit 220 fig. 2) including a battery (power storage 230 fig. 2) and a power harvesting device (energy harvesting unit 220 fig. 2) adapted to harvest power from one or more sources (“one or more solar panels are coupled to the energy harvesting unit 220” para. 38), such as motion, vibration and light. Baumheinrich teaches that measuring the lightning current is beneficial as it can be used to compare against a threshold value that “may be set by an operator or be automatically calculated 

Since Baumheinrich establishes that their lightning detecting device was known in the art, it would have been an obvious matter of simple substitution to have substituted the lightning detectors of Ishii with the lightning detecting arrangements of Baumheinrich so as to be able to measure a lightning current value that can be compared against a threshold value for estimating damage’ as taught by Baumheinrich. 

Regarding Claim 4, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, wherein the individual sensor elements are capable of measuring the lightning current, such as e.g. a Hall effect sensor (“Lightning is detected via measuring a number of lightning parameters such as, but not limited to lightning current, and a magnetic field induced by the lightning current” para. 19 of Baumheinrich, as used to modify Ishii; the limitation following the phrase “such as e.g.” is being interpreted as optional or exemplary language that is not required by the claim invention).

Regarding Claim 6, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, wherein the main blade ground conductor lightning detector (detector unit 2 in fig. 6 of Ishii) includes a main blade sensor element (127 fig. 1 of Baumheinrich, as used to modify Ishii above), main blade microprocessor (processing unit 240 and damage estimation unit 280, non-volatile memory 250, wireless interface 270 in fig. 2 of Baumheinrich as used to modify Ishii above), a main blade memory storage (non-volatile memory 250 fig. 2 of Baumheinrich, as used to modify Ishii), and a main blade wireless communication module (see transmitter unit 3 fig. 6 of Ishii).

Regarding Claim 10, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, wherein the lightning receptors include a blade tip lightning receptor (tip receptor 25 fig. 6 of Ishii) and/or a number of surface protection lightning receptors (edge receptors 25A-25D in fig. 6 of Ishii).

Regarding Claim 11, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, wherein the lightning receptors include at least one side lightning receptor (see edge receptors 25A-25D in fig. 6 of Ishii) electrically connected to the blade lightning ground conductor by means of a side receptor lightning conductor branch (receptors 25A-25D are shown to be connected to trunk of conductor 26a via branches in fig. 6 of Ishii), and wherein an individual side lightning detector is adapted to measure a lightning parameter indicative of the magnitude of a lightning current (“Lightning is detected via measuring a number of flowing through said side receptor lightning conductor branch when a lightning strikes said at least one side lightning receptor (see lightning strike C-1 on receptor 25B in fig. 6 of Ishii).

Regarding Claim 12, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, wherein the lightning detectors include at least one individual central lightning detector (see detection unit 1X in fig. 6 of Ishii) associated with the blade lightning ground conductor (26a fig. 6 of Ishii) and being adapted to measure a lightning parameter indicative of the magnitude of a lightning current flowing through an individual part of the blade lightning ground conductor (“Lightning is detected via measuring a number of lightning parameters such as, but not limited to lightning current, and a magnetic field induced by the lightning current” para. 19 of Baumheinrich, as used to modify Ishii above) when a lightning strikes one or more of the lightning receptors (see receptor 25C fig. 6 of Ishii), and wherein said individual part of the blade lightning ground conductor forms an electrical connection between at least two of the lightning receptors (the portion of conductor 26a that detection unit 1X is on is shown to be electrically between tip receptor 25 and edge receptors 25C and 25D in fig. 6 of Ishii).

Regarding Claim 13, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, wherein the main blade ground conductor lightning detector (2 fig. 6 of Ishii) is adapted to measure lighting current parameters in terms of one or more, possibly all, of the following parameters: peak current (see peak current 440 in fig. 4 of Baumheinrich, as used to modify Ishii), polarity, charge, rise time and specific energy.

Regarding Claim 14, the combination of Ishii and Baumheinrich comprises a wind turbine (20 fig. 1 of Ishii) having a number of wind turbine blades (23 fig. 1 of Ishii), wherein each wind turbine blade (see blades 23 fig. 1 of Ishii) is provided with a lightning detection system according to claim 1 (see rejection of claim 1 above).	

Regarding Claim 15, Ishii recites a method for detection of lightning strikes on a wind turbine blade (blade 23 fig. 6; “detecting a lightning strike on a wind power generation facility” para. 1), the method including leading a lightning current (see lightning C-1 and C-2 in fig. 5 and 6) from one or more of a number of lightning receptors (tip receptor 25 and edge receptors 25A-25D in fig. 6) through a blade lightning ground conductor (26a fig. 6) extending in the longitudinal direction of the wind turbine blade (see conductor 26a extending along blade 23 in fig. 6), said number of lightning receptors (25 and 25A-25D fig. 6) being electrically connected to and distributed along the length of the blade lightning ground conductor (26a fig. 6), by means of each of a number of individual lightning detectors (see 1, and 1A-1D in fig. 6) distributed along the length of the blade lightning ground conductor (26a fig. 6), 
[detecting] a lightning parameter indicative of a lightning current (“detects the current flowing through the pulldown conductor in the blade” para. 12) flowing through a corresponding individual electrically conductive part (see branches of lightning conductor 26a in fig. 6) of a connection between a lightning receptor (see 25, 25A-25D in fig. 6) and the blade lightning ground conductor (see branches of lightning conductor 26a in fig. 6) or of the blade lightning ground conductor when said lightning strikes one or more of said number of the lightning receptors (25, 25A-25D in fig. 6), and, by means of a main blade ground conductor lightning detector (detector unit 2 fig. 6), [detecting] any lightning current (“detects the current flowing through the pulldown conductor in the blade” para. 12) leaving the blade (23 fig. 6) through the blade lightning ground conductor (26a fig. 6) when said lightning strikes said one or more of the lightning receptors (25, 25A-25D fig. 6), 
wherein each individual lightning detector (1, 1A-1D fig. 6) [detects] said lightning parameter by means of an individual sensor element (31 fig. 1) and controls an individual wireless communication module (signal transmission unit 3 fig. 5; “A wireless signal transmitter that converts and outputs a wireless signal […] may be used” para. 59), in that a central wireless communication module (signal relay unit 4 fig. 1; “a wireless signal transmission / reception mechanism (that is, wireless communication) when a wireless signal transmitter is used as the first signal transmission unit 3 may be used” para. 62) included by the system wirelessly communicates directly with one or more of the individual wireless communication modules (mechanism of signal transmission between the first signal transmission unit 3 and the signal relay unit 4” para. 62; said para. Also discusses use of wireless communication), and in that each individual wireless communication module (transmission unit 3 fig. 6) wirelessly communicates directly with at least one of the other individual wireless communication modules and/or the central wireless communication module (“signal transmission between the first signal transmission unit 3 and the signal relay unit 4” para. 62).

However, Ishii fails to anticipate measuring a lightning parameter indicative of the magnitude of a lightning current flowing through a corresponding individual electrically conductive part of a connection between a lightning receptor and the blade lightning ground conductor;
measuring at least a magnitude of any lightning current leaving the blade by means of a main blade ground conductor lightning unit;
wherein each individual lightning detector measures said lightning parameter by means of an individual sensor element , by means of an individual microprocessor, processes the measured lightning parameter, stores data in an individual memory storage, an individual power supply including a battery and a power harvesting device supplies electrical power to the individual lightning detector, in that the power harvesting device harvests power from one or more sources, such as motion, vibration and light,[and has] an individual power supply including a battery and a power harvesting device supplies electrical power to the individual lightning detector, in that the power harvesting device harvests power from one or more sources, such as motion, vibration and light.

Ishii and Baumheinrich are analogous art in that both relate to the field of endeavor of lightning protection systems.
Baumheinrich teaches of conductor lightning detectors (comprised of electromagnetic pick-up coil 127 and integrated circuit 130 in fig. 1; shown to be coupled to the conductor 125 adjacent the receptor 110 in fig. 1) adapted to measure at least a lightning parameter indicative of the magnitude of a lightning current (“Lightning is detected via measuring a number of lightning parameters such as, but not limited to lightning current, and a magnetic field induced by the lightning current” para. 19), 
wherein each individual lightning detector (comprised of 127 and 130 fig. 1) measures said lightning parameter by means of an individual sensor element (pick-up coil 127 fig. 1), by means of an individual microprocessor (see processing unit 240 and damage estimation unit 260 fig. 1), processes the measured lightning parameter (“voltage output 212 from the input protection circuit 210 is sampled by a processing unit” para. 23), stores data in an individual memory storage (non-volatile memory 250 fig. 2), [and has] an individual power supply (comprised of energy harvesting unit 220 and power storage 230 fig. 2) including a battery (power storage 230 fig. 2) and a power harvesting device (220 fig. 2) supplies electrical power to the individual lightning detector (comprised of 127 and 130 in fig. 1), in that the power harvesting device (220 fig. 2) harvests power from one or more sources (“one or more solar panels are coupled to the energy harvesting unit 220” para. 38), such as motion, vibration and light. Baumheinrich teaches that measuring the lightning current is beneficial as it can be used to compare against a threshold value that “may be set by an operator or be automatically calculated based on certain operational parameters like intensity of lightning strike, age of the structure, geographic location, time of year, atmospheric conditions, etc.” para. 28 with “a damage estimation unit 260 for estimating a condition 

Since Baumheinrich establishes that their lightning detecting device was known in the art, it would have been an obvious matter of simple substitution to have substituted the lightning detectors of Ishii with the lightning detecting arrangements of Baumheinrich so as to be able to measure a lightning current value that can be compared against a threshold value for estimating damage’ as taught by Baumheinrich. 

Regarding Claim 19, the combination of Ishii and Baumheinrich comprises method for detection of lightning strikes on a wind turbine blade according to claim 15, whereby the main blade ground conductor lightning detector (2 fig. 6 of Ishii) measures said at least a magnitude of any lightning current leaving the blade by means of a main blade sensor element (127 fig. 1 of Baumheinrich, as used to modify Ishii above), by means of a main blade microprocessor (see processing unit 240 and damage estimation unit 280 in fig. 2 of Baumheinrich), processes the measured at least a magnitude of any lightning current (see input 212 fig. 2 of Baumheinrich), stores data in a main blade memory storage (250 fig. 2 of Baumheinrich as used to modify Ishii), and controls a main blade wireless communication module (wireless interface 270 fig. 2 of Baumheinrich).

Claims 5, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishii and Baumheinrich as applied to claims 1 and 15 above, and further in view of US 2017/0018961, herein referenced as Rosenvard.
Regarding Claim 5, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, but fails to teach wherein the main blade ground conductor lightning detector is adapted to be supplied with electrical power from an external power supply of an associated wind turbine.
Rosenvard is analogous art since it relates to the field of endeavor of wind turbines.
Rosenvard teaches of “supplying a non-operational wind turbine generator with auxiliary power from the power generated by one or more neighbouring operational wind turbine generators within a group of generators. […] Thus, in the event of one or more generators developing a fault or undergoing a servicing operation, the auxiliary power necessary for that generator may be supplied from neighbouring generators without the need for an independent source of auxiliary power within the wind turbine itself” in para. 9.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the main blade ground conductor lightning detector in the combination of Ishii and Baumheinrich with the power of one or more neighbouring operational wind turbine generators as described by Rosenvard so as to ensure that ‘power is supplied continuously in case of a power generator developing a fault’ as taught by Rosenvard.

Regarding Claim 8, the combination of Ishii and Baumheinrich in further view of Rosenvard comprises a lightning detection system according to claim 5, wherein the main blade sensor element is capable of measuring the lightning current, such as e.g. a Rogowski coil (“the electromagnetic pickup coil 127 may be a Rogowski coil” para. 21 of Baumheinrich as used to modify Ishii above).

Regarding Claim 18, the combination of Ishii and Baumheinrich comprises a method for detection of lightning strikes on a wind turbine blade according to claim 15, but fails to teach whereby the main blade ground conductor lightning detector is supplied with electrical power from an external power supply of an associated wind turbine.
Rosenvard is analogous art since it relates to the field of endeavor of wind turbines.
Rosenvard teaches of “supplying a non-operational wind turbine generator with auxiliary power from the power generated by one or more neighbouring operational wind turbine generators within a group of generators. […] Thus, in the event of one or more generators developing a fault or undergoing a servicing operation, the auxiliary power necessary for that generator may be supplied from neighbouring generators without the need for an independent source of auxiliary power within the wind turbine itself” in para. 9.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the main blade ground conductor .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishii and Baumheinrich as applied to claim 1 above, and further in view of US 2017/0176500, herein referenced as Bertelsen.
Regarding Claim 9, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, but said combination fails to teach wherein each individual lightning detector is integrated into an electrically insulated lightning protection implant adapted to be embedded in the wind turbine blade, and wherein an individual electrically conductive part of the system and/or one or more lightning receptors is/are integrated into said electrically insulated lightning protection implant.
	Bertelsen is analogous art in that it relates to the field of endeavor of lightning protection. 
Bertelsen teaches of wherein individual lightning detector (sensor arrangement SEA fig. 5A) is integrated into an electrically insulated lightning protection implant (shown in fig. 5A) adapted to be embedded in the wind turbine blade (shown in fig. 6A), and wherein an individual electrically conductive part (see down conductor DC and connection arrangement in fig. 5A) of the system and/or one or more lightning receptors is/are integrated into said electrically insulated lightning protection implant (shown in fig. . Bertelsen teaches that “said insulating arrangement is effective to prevent insulation breakdown between said down conductor and said sensor arrangement and to prevent surface flashover between said exposed part of said down conductor and said exposed part of said connection arrangement” in para. 9. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Ishii and Baumheinrich with the insulation arrangement of Bertelsen so as to “prevent flashover between exposed sections of the components” as taught by Bertelsen. 

Claims 2-3, 7, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishii and Baumheinrich as applied to claims 1 and 15 and 19 above, and further in view of NPL Wireless Topologies.
Regarding Claim 2, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, however said combination fails to teach of wherein each individual wireless communication module is adapted to wirelessly communicate directly with any of the other individual wireless communication modules and the central wireless communication module.
	NPL Wireless Topologies is analogous art since it relates to the field of endeavor of wireless communication.
NPL Wireless Topologies teaches of a mesh NPL Wireless Topologies where “devices in a mesh topology can communicate with any other network node within range” (page 3 of NPL Wireless Topologies) with the benefits of “a new device only has to be within range of any existing node to communicate on the network” and “higher 
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the network topology in the combination of Ishii and Baumheinrich to have the mesh topology taught by NPL Wireless Topologies so as to provide a greater wireless range away from the “gateway” and increased redundancy. For instance, the wireless communicators adjacent the tip of the blade furthest from a central relay could “hop” through adjacent wireless communicators nearby to reach the central relay in case of reduced wireless transmission range. This modification would result in each individual wireless communication module being adapted to wirelessly communicate directly with any other individual wireless communication module and the central wireless communication module.

Regarding Claim 3, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 1, however said combination fails to teach of wherein the system is adapted to, in case of reduced power level of an individual power supply of a respective individual wireless communication module, provide wireless communication indirectly between said respective individual wireless communication module and the central wireless communication module in that said wireless communication is provided via one of the other individual wireless communication modules.
	NPL Wireless Topologies is analogous art since it relates to the field of endeavor of wireless communication.
NPL Wireless Topologies teaches of a mesh topology where “devices in a mesh topology can communicate with any other network node within range” (page 3 of NPL Wireless Topologies) with the benefits of “a new device only has to be within range of any existing node to communicate on the network” and “higher fault tolerance. Each node has multiple transmission paths back to the gateway and to other nodes [providing redundancy]” (page 3).
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the network topology in the combination of Ishii and Baumheinrich to have the mesh topology taught by NPL Wireless Topologies so as to provide a greater wireless range away from the “gateway” and increased redundancy. In this modification, the wireless communicators furthest from the central relay could communicate indirectly with the central relay via other wireless communicators in between incase of situations of reduced wireless range as a result of weather conditions or reduced power supply.

Regarding Claim 7, the combination of Ishii and Baumheinrich comprises a lightning detection system according to claim 6, however said combination fails to teach of wherein the main blade wireless communication module is adapted to wirelessly communicate with each individual wireless communication module and possibly the central wireless communication module.

NPL Wireless Topologies teaches of a mesh topology where “devices in a mesh topology can communicate with any other network node within range” (page 3 of NPL Wireless Topologies) with the benefits of “a new device only has to be within range of any existing node to communicate on the network” and “higher fault tolerance. Each node has multiple transmission paths back to the gateway and to other nodes [providing redundancy]” (page 3).
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the network topology in the combination of Ishii and Baumheinrich to have the mesh topology taught by NPL Wireless Topologies so as to provide a greater wireless range away from the “gateway” and increased redundancy. In this modification, the main blade wireless communication module (see detector unit 2 in fig. 6 of Ishii) is adapted to wirelessly communicate with each individual wireless communication module and possibly the central wireless communication module (the modification of utilizing a mesh network topology would enable communication of the main blade wireless communicator with other wireless communicators).

Regarding Claim 16, the combination of Ishii and Baumheinrich comprises a method for detection of lightning strikes on a wind turbine blade according to claim 15, but fails to teach whereby each individual wireless communication module, when necessary, wirelessly communicates directly with any of the other individual wireless communication modules and the central wireless communication module.
NPL Wireless Topologies is analogous art since it relates to the field of endeavor of wireless communication.
NPL Wireless Topologies teaches of a mesh network topology where “devices in a mesh topology can communicate with any other network node within range” (page 3 of NPL Wireless Topologies) with the benefits of “a new device only has to be within range of any existing node to communicate on the network” and “higher fault tolerance. Each node has multiple transmission paths back to the gateway and to other nodes [providing redundancy]” (page 3).
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the network topology in the combination of Ishii and Baumheinrich to have the mesh topology taught by NPL Wireless Topologies so as to provide a greater wireless range away from the “gateway” and increased redundancy. For instance, the wireless communicators adjacent the tip of the blade furthest from a central relay could “hop” through adjacent wireless communicators nearby to reach the central relay in case of reduced wireless transmission range. This modification would result in each individual wireless communication module being adapted to wirelessly communicate directly with any other individual wireless communication module and the central wireless communication module.

Regarding Claim 17, the combination of Ishii and Baumheinrich comprises a method for detection of lightning strikes on a wind turbine blade according to claim 15, but said combination fails to teach whereby, in case of reduced power level of an individual power supply of a respective individual wireless communication module, said respective individual wireless communication module communicates wirelessly indirectly with the central wireless communication module via one of the other individual wireless communication modules.
NPL Wireless Topologies is analogous art since it relates to the field of endeavor of wireless communication.
NPL Wireless Topologies teaches of a mesh topology where “devices in a mesh topology can communicate with any other network node within range” (page 3 of NPL Wireless Topologies) with the benefits of “a new device only has to be within range of any existing node to communicate on the network” and “higher fault tolerance. Each node has multiple transmission paths back to the gateway and to other nodes [providing redundancy]” (page 3).
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the network topology in the combination of Ishii and Baumheinrich to have the mesh topology taught by NPL Wireless Topologies so as to provide a greater wireless range away from the “gateway” and increased redundancy. In this modification, the wireless communicators furthest from the central relay could communicate indirectly with the central relay via other wireless communicators in between incase of situations of reduced wireless range as a result of weather conditions or reduced power supply.

Regarding Claim 20, the combination of Ishii and Baumheinrich comprises a method for detection of lightning strikes on a wind turbine blade according to claim 19, but fails to teach whereby the main blade wireless communication module, when necessary, wirelessly communicates with any of the individual wireless communication modules and possibly the central wireless communication module.
NPL Wireless Topologies teaches of a mesh topology where “devices in a mesh topology can communicate with any other network node within range” (page 3 of NPL Wireless Topologies) with the benefits of “a new device only has to be within range of any existing node to communicate on the network” and “higher fault tolerance. Each node has multiple transmission paths back to the gateway and to other nodes [providing redundancy]” (page 3).
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the network topology in the combination of Ishii and Baumheinrich to have the mesh topology taught by NPL Wireless Topologies so as to provide a greater wireless range away from the “gateway” and increased redundancy. In this modification, the main blade wireless communication module (see detector unit 2 in fig. 6 of Ishii) is adapted to wirelessly communicate with each individual wireless communication module and possibly the central wireless communication module (the modification of utilizing a mesh network topology would enable communication of the main blade wireless communicator with other wireless communicators).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7109698 – discloses the use of a hall sensor for measuring electrical current.
	US 8239150 – patent grant for prior art Baumheinrich referenced above.
	US 8258773 – discloses a system for detecting lightning strikes on a wind turbine blade, the blade being provided with a plurality of receptors, each receptor having a respective sensor to measure the current being transmitted through a section of the down conductor following a lightning strike.
US 2012/0133146 – discloses a wind turbine having an arrangement for detecting a lightning strike on the blades of the wind turbine, the blades of the wind turbine provided with a plurality of receptors, each with adjacent receptors for measuring lightning current.
US 7806657 – disclose a method of detecting a lightning strike on a wind turbine blade, the wind turbine blade having a plurality of sensors disposed along its longitudinal axis, the sensors receiving measurements that are then received by an evaluation unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745